Citation Nr: 0510040	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-11 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.  He served in Vietnam from July 1965 to June 1966 and 
was awarded the Vietnam Service Medal, the Vietnam Campaign 
Medal, the Presidential Unit Citation, and the Navy Unit 
Citation.  His military occupational specialty (MOS) was a 
combat engineer.  

The veteran was notified in July 2003 of a rating decision 
that month denying service connection for depression, the 
notice letter stating that service connection had been denied 
for a nervous condition.  

The veteran perfected an appeal from a March 2002 rating 
decision denying service connection for PTSD, which was 
upheld by the Board of Veterans' Appeals (Board) in a 
December 2002 decision.  

In October 2002 the veteran petitioned to reopen his claim 
for service connection for depression and anxiety, and he was 
notified in January 2002 of a rating decision that month 
denying that petition.  

In February 2003 the veteran petitioned to reopen his claim 
for service connection for PTSD.  An April 2003 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denied the petition because 
new and material evidence had not been presented.  This 
appeal ensued.

In August 2004 the Board remanded the case to the RO because 
the May 2003 Statement of the Case (SOC) did not provide the 
veteran a summary of the governing laws and regulations 
regarding petitions to reopen.  The case since has been 
returned to the Board for further appellate consideration.  



Other information on file indicates the veteran has formally 
claimed entitlement to service connection for residuals of a 
shrapnel wound of the right wrist and a "body lesion," as 
well as for peripheral neuropathy and porphyria cutanea 
tarda, apparently as residuals of exposure to Agent Orange 
while in the military.  See the INTRODUCTION section of the 
December 2002 Board decision.  In the more recent March 2004 
Informal Hearing Presentation, the veteran's representative 
also claims entitlement to service connection for tinnitus 
and for a total disability rating based on individual 
unemployability (TDIU), although the veteran is not currently 
service-connected for any disability.

These additional claims have not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board, 
so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2004).  

Because, unfortunately, still further development of the 
evidence is required, this case is again being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


REMAND

The December 2002 Board decision determined that the weight 
of the medical evidence on file at that time indicated the 
veteran had a psychological condition other than PTSD.  It 
was pointed out, among other things, that a January 2002 VA 
examiner concluded that he did not meet the DSM-IV criteria 
for PTSD in terms of any identified stressors or insofar as 
any ongoing psychological symptoms.



The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) became effective on November 9, 2000.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2004).  The VCAA provides that VA will 
assist a veteran in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claim.  Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002). 

But "the VCAA does not require VA to assist claimants 
attempting to reopen previously disallowed claims absent the 
provision of 'new and material evidence.'"  VA, however, has 
chosen to assist claimants attempting to reopen in limited 
circumstances.  Specifically, VA will give the assistance 
described in [38 C.F.R.] § 3.159(c)(1)-(3).  Until the claim 
is reopened, though, VA will not give the assistance in 
[38 C.F.R.] § 3.159(c)(4) (providing a medical examination or 
obtaining a medical opinion)."  Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. September 2003).  
38 C.F.R. § 3.159(c)(1)-(3) provides that VA will assist in 
obtaining Federal and non-Federal records.  

An August 26, 2002, VA outpatient treatment (VAOPT) record 
indicates the veteran reported receiving Social Security 
Administration (SSA) disability benefits.  The duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any SSA disability benefits award and the 
underlying medical records.  See Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  So prior to determining whether new and material 
evidence has been submitted to reopen the claim, these 
records must be obtained.

The veteran also testified that he had been treated by VA for 
psychiatric illness, including depression, which he said a VA 
physician told him was part and parcel of his PTSD.  See Page 
26 of the videoconference hearing transcript.  Also, a 
private physician, Dr. Peter Martina, supposedly had provided 
a handwritten letter stating the veteran was being treated 
for depression.  Page 25 of that transcript.  But no such 
letter is presently on file, so it must be obtained.  

Also in this case, there has been no attempt to verify 
whether the veteran participated in combat, as he testified 
during his April 2004 videoconference hearing (see pages 13 
through 17 of the transcript) and reported in many 
statements.

"To support a claim for service connection for PTSD, a 
claimant must present evidence of (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002); 
see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Where a 
current diagnosis of PTSD exists, the sufficiency of the 
claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).  "[C]redible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence."  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process." Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Whether a veteran has submitted sufficient 
corroborative evidence of his or her claimed 
in-service stressors is a factual determination.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  



In light of the holding in the December 2002 Board decision, 
should the RO determine the veteran engaged in combat and 
that his stressor is combat related, or that he has a 
verified non-combat stressor, this will constitute new and 
material evidence sufficient to reopen his claim for service 
connection for PTSD.  So, if this occurs, he should be 
afforded a VA psychiatric examination to determine whether it 
is as likely as not that any PTSD he has is related to his 
stressor.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  Obtain all VA inpatient and outpatient records 
pertaining to the veteran's treatment since March 
2003.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for PTSD.  
Ask that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service.  

*This should include, but is not limited to, all 
records from or pertaining to Dr. Peter Martina.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).

3.  Also ask the veteran to provide as much 
detailed information as possible concerning the 
dates and places of all combat-related stressors 
that he alleges he experienced.  This must include 
the units to which he was assigned at the time of 
each such stressor and the names of the person(s) 
involved, if any.  This also must include the 
approximates dates of the incidents (within a 
window of 60 days), including when he allegedly 
sustained a shrapnel wound from a mine blast and 
when, allegedly, a close friend was killed, as 
well as the name and rank of this friend.  

4.  If the veteran provides sufficient 
information, prepare a letter asking the U.S. 
Armed Services Center for Unit Records Research 
(USASCURR) to provide any available information 
that might corroborate his alleged stressors.  To 
facilitate this, send the USASCURR copies of his 
personnel records obtained showing service dates, 
duties, and units of assignment, etc.  Also send 
the USASCURR a copy of this remand, copies of past 
letters from the veteran describing his combat 
experiences, and a copy of the transcript of his 
April 2004 videoconference hearing.

Specifically ask the USASCURR or, if necessary, 
the National Personnel Records Center (NPRC) for 
any incident or casualty reports or police reports 
or other records that might document the incidents 
in question and to provide any available 
information that might corroborate the events 
during service that the veteran's alleges were 
stressors.  

In this regard, please take note of pages 13 
through 17 of the transcript of the veteran's 
April 2004 videoconference hearing concerning his 
alleged stressors.  

5.  Then prepare a list of any stressors that were 
independently verified (or presumed confirmed if 
combat-related) and place this list in the 
veteran's claims file.  



If, and only if, sufficient information is 
obtained verifying the veteran's alleged 
participation in combat or a noncombat-stressor, 
schedule him for a VA psychiatric examination to 
obtain an opinion indicating whether it is at 
least as likely as not (i.e., a 50-percent 
or greater probability) that:  (1) he has PTSD 
and, if he does, (2) it is a result of the 
stressor(s) either independently verified or, for 
combat, presumed confirmed.  Inform the designated 
examiner that only an independently verified 
stressor or, for combat, a presumed confirmed 
stressor (from the list prepared) can serve as a 
predicate for linking the PTSD to service.  And to 
facilitate making these important determinations, 
send the claims folder to the examiner for a 
review of the veteran's pertinent medical history.  

The rationale for all opinions expressed should be 
discussed.  The examination report must confirm 
that the claims folder was reviewed. 

The diagnoses on VA psychiatric examinations in 
January 2002 and March 2003 that the veteran did 
not have PTSD should be reviewed and any 
inconsistencies between the findings, diagnosis or 
opinion of the current VA examiner and others, 
including those who conducted those VA psychiatric 
examinations, should be explained.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

6.  Review the report of the examination to ensure 
it contains responses to the questions posed.  If 
not, take corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claim in light of the 
additional evidence obtained.  If the claim 
continues to be denied, send the veteran and his 
representative a supplemental statement of the 
case (SSOC) and give them time to respond before 
returning the case to the Board.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran need 
take no action until he is otherwise notified.  He has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


